DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-10 are objected to because of the following informalities:  
In claim 1, lines 6-12, the sub-elements: “determine…” and “detecting…” should be further line indented. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
In claim 4, line 3, “either a a series of feature values” should be --either [[a]] a series of feature values-- to correct a typo.
In claim 9, there should be a period “.” In the end.
In claim 10, line 8, “the recorded acoustic waves” should be --the recorded mechanical waves-- to avoid the issue of lack of antecedent basis.
In claim 10, lines 12-13, “the removed intermediate time feature values” should be --the removed intermediate time series of feature values-- to avoid the issue of lack of antecedent basis.
In claim 10, line 15, “the removed intermediate time feature values” should be --the removed intermediate time series of feature values-- to avoid the issue of lack of antecedent basis.
In claim 10, line 27, “the user” should be --a user-- to avoid the issue of lack of antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 3, it recites “wherein the intermediate region corresponds to a rate that is centered on within the time” in lines 2-3. First, there is no antecedent basis for “the intermediate region.” Second, it is unclear what it means “a rate that is centered on within the time.” 
	For examination purpose, it is assumed to be --wherein the intermediate time series of feature values corresponds to a time frame that is centered on a midpoint of the time--. See specification [0043].

	Regarding claim 4, it recites “wherein the intermediate region” in line 2. There is no antecedent basis for “the intermediate region.” For examination purpose, it is assumed to be --wherein the intermediate time series of features values--.

	Regarding claim 5, it recites “perform predicting by extracting true feature values from the series of feature values, predicting the extracted true feature values and comparing the true feature values with the predicted feature values” in lines 2-7. It is unclear whether predicting the extracted true feature values is by extracting true feature values from the series of feature values.
	For examination purpose, it is assumed to be --perform predicting, by extracting true feature values from the series of feature values, 

	Regarding claim 6, it recites “wherein the processor is further configured to weight at least portion of the feature values” in lines 2-3. There is multiple antecedent bases for “the feature values.” It is unclear which is referred to.
	For examination purpose, it is assumed to be --wherein the processor is further configured to weight at least portion of the series of feature values--.

	Regarding claim 8, it recites “wherein the time series data of feature quantities for each frame comprise first signals” in lines 1-2. First, there is no antecedent basis for “he time series data of feature quantities.” Second, “each frame” is a broad limitation without a clear boundary (any frame in the world?). 
	For examination purpose, it is assumed to be --wherein the series of feature values 

	Regarding claim 9, it recites “from the object as the first signals” in lines 4-5. There are no antecedent bases for “the object” and “the first signals.”
	For examination purpose, it is assumed to be --from the equipment 
	Claim 9 further recites “the second signals that are an intermediate feature value time series existing in the predetermined region” in lines 8-9. There are no antecedent bases for “the second signals” and “the predetermined region.”
	For examination purpose, it is assumed to be --represent the intermediate time series of features values 
	Claim 9 further recites “the object” in line 14. There is no antecedent basis for “the object.” For examination purpose, it is assumed to be --the equipment--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (WO 2021024351A1; machine translation provided; cited previously; hereinafter “ITO”) in view of TAJIMA et al. (US 20180275642 A1; cited previously; hereinafter “TAJIMA”).

	Regarding claim 1, ITO teaches an abnormal noise detection device (i.e., “an abnormality detection device”; see Abstract) that indicates an abnormality of an equipment (see BACKGROUND-ART for the detection on an automobile or other objects; see, also, translation p. 4, ¶ 3 for the automobile), the device comprising:
a mechanical wave sensor (i.e., “vibration acquired by an in-vehicle sensor as typical time-series data”; see translation p. 1, the last paragraph through p. 2, the first paragraph) configured to detect and record a time varying mechanical wave  generated by the equipment  over a time (i.e., “The sensor 210 is installed in an automobile and acquires time series data x (i) related to vibration (S210). In the following, the first section (past section) is a reference section for obtaining the degree of abnormality, and the second section (current section) is the section for which the degree of abnormality is obtained”; see translation p. 4, ¶ 3 and FIG. 8 indicating the X (i) data time spanning from the 1st time section to 2nd time section);
a signal processor (i.e., “abnormality detection device 20”) coupled to the mechanical wave sensor (i.e., “the sensor 210”; ; see translation p. 7, ¶ 3 and FIG. 10) and configured to: 
determine a series of feature values characterizing the recorded mechanical wave over the time (i.e., “the first section (past section) is a reference section for obtaining the degree of abnormality, and the second section (current section) is the section for which the degree of abnormality is obtained.”; see translation p. 4, ¶ 3 and FIG. 8 showing Xk-L and Xk), wherein a feature value time series for an intermediate time series of feature values (i.e., Xk) is missing from an input time series of feature values characterizing the recorded mechanical wave over the time (i.e., Xk-L; see FIG. 8); and
detect whether or not there is an abnormality (i.e., “The abnormality degree acquisition unit 130 acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data which is the actual data of the second section in the time series data”; see translation p. 6, ¶ 6 and FIG. 8; “The abnormality determination unit 220 determines whether an abnormality has occurred in the second section based on the acquired abnormality degree”; see translation p. 6, ¶ 9) of the equipment based on the determined series of feature values (i.e., Xk-L and Xk) including a determined series of feature values for the missing intermediate time series of feature values (i.e., Xk; see FIG. 8);
	ITO does not explicitly disclose:
an output unit coupled to a signal processor and configured to display a result of the detection to a user, or a communication unit coupled to the signal processor and configured to send the result of the detection to other computers;
wherein the abnormal noise detection device informs the user whether or not an abnormality of the equipment is detected.
	But TAJIMA teaches:
an output unit  (i.e., “display unit 131”) coupled to the signal processor (i.e., “a central processing unit (CPU)”; see [0045]) and configured to display a result of a detection to a user, or a communication unit coupled to the signal processor and configured to send the result of the detection to other computers (i.e., “the display unit 131 of the terminal 13 reads the detection result data 1D4 from the local data management unit 113 of the corresponding controller 11, and presents detection results to the operator”; see [0093]);
wherein a detection device informs the user whether or not an abnormality of the equipment is detected (i.e., “The operator can know whether there is an anomaly or a sign thereof by looking at the information displayed”; see [0099]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify ITO in view of TAJIMA, to incorporate an output unit coupled to a signal processor and configured to display a result of the detection to a user, or a communication unit coupled to the signal processor and configured to send the result of the detection to other computers; wherein the abnormal noise detection device informs the user whether or not an abnormality of the equipment is detected, as claimed. The motivation would be to help monitoring the abnormality and provide notification to the operator, so that appropriate remediation can be taken. 

	Regarding claim 2, ITO further teaches:
wherein the recorded mechanical wave defines a time axis that extends over the time (i.e., “time series data x (i)”; p. 4, ¶ 3 and FIG. 8 indicating the X (i) data time spanning from the 1st time section to 2nd time section), and wherein the signal processor is configured to generate a first feature value time series comprising a sequence of adjacent frames extending over the time (i.e., “the first section (past section) is a reference section for obtaining the degree of abnormality, and the second section (current section) is the section for which the degree of abnormality is obtained.”; see translation p. 7, ¶ 3 and FIG. 8 showing data frames from Xk-L to Xk), and to extract a number of intermediate frames defining an intermediate feature value time series extending over an intermediate region of a portion of the time (i.e., Xk; see FIG. 8; note that the “frames” are implied or would have be obvious because a time period can be virtually divided into a number of time frames, such as based on the sampling rate (e.g., one frame per sample)).

	Regarding claim 4, ITO further teaches:
wherein the intermediate region includes, in a case where a state of the equipment changes (i.e., abnormality), either a series of feature values corresponding to a time immediately before the change in state or a series of feature values corresponding to a time immediately after the change in state (i.e., “the range indicated by the arrow in FIG. 9 (A) is the section in which the abnormality should be detected”; see translation p. 7, the last paragraph through p. 8, ¶ 1 and FIG. 9(A)).

	Regarding claim 5, ITO further teaches:
wherein the processor is configured to perform predicting by extracting true feature values (i.e., Xk) from the series of feature values (i.e., Xk-L and Xk), predicting the extracted true feature values (i.e.,                                 
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            ,
                                            n
                                        
                                    
                                
                            ; see FIG. 8) and comparing the true feature values with the predicted feature values (i.e., “acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data which is the actual data of the second section in the time series data”; see translation p. 7, ¶ 4 and FIG. 8).

	Regarding claim 6, ITO further teaches:
wherein the processor is further configured to weight at least portion of the feature values (i.e., “the time series data x (i) is divided into M + N-1 sections, and the sections D .sub.1 , D .sub.2 , ... , D .sub.k having the time series data as elements. , ... , and .sub.D K. The kith section .sub.Dkl is the first section (past section), and the kth section .sub.Dk is the second section (current section)”; see translation p. 4, ¶ 5).

	Regarding claim 7, ITO further teaches:
wherein the mechanical wave generated by the equipment is one of a vibration or an acoustic wave that temporally changes spectral characteristics with changes in functioning (i.e., normal vs. abnormal) of the equipment (i.e., “The present invention handles time-series data related to vibration acquired by an in-vehicle sensor as typical time-series data. However, the time-series data whose feature pattern can change with the passage of time is not limited to the time-series data related to vibration acquired by the in-vehicle sensor”; see BACKGROUND-ART).

	Regarding claim 8, ITO further teaches:
wherein the time series data of feature quantities for each frame comprise first signals (i.e., “the first section (past section) is a reference section for obtaining the degree of abnormality, and the second section (current section) is the section for which the degree of abnormality is obtained”; see translation p. 4, ¶ 3; see FIG. 8 showing Xk-L and Xk).

	Regarding claim 9, ITO further teaches:
wherein the signal processor is further configured to 
calculate a feature value time series of input signals derived from vibration acquired from the object as the first signals (i.e., “the first section (past section) is a reference section for obtaining the degree of abnormality, and the second section (current section) is the section for which the degree of abnormality is obtained”; see translation p. 4, ¶ 3; see FIG. 8 showing Xk-L and Xk);
calculate third signals that are a post-deletion feature value time series (i.e., Xk-L) obtained by removing, from the calculated first signals, the second signals that are an intermediate feature value time series existing in the predetermined region (i.e., Xk; see FIG. 8);
learn a mapping that predicts the second signals, and outputs fourth signals (i.e., “Prediction unit 120, when based on the first section data which is data of the first section D .sub.k-L is a partial section of the sequence data, a part of the time series data after the first section D .sub.k-L The data of the second section .sub.Dk, which is an interval, is predicted, and the predicted second section data is obtained”; see translation p. 7, ¶ 4) that are a predicted intermediate feature value time series (i.e., “the predicted second section data is obtained”; see translation, p. 6, ¶ 5; see FIG. 8,                                 
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            ,
                                            n
                                        
                                    
                                
                            ); and
detect an abnormality of the object on the basis of an error between the second signals and the fourth signals (i.e., “The abnormality degree acquisition unit 130 acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data which is the actual data of the second section in the time series data”; see translation p. 6, ¶ 6 and FIG. 8; “The abnormality determination unit 220 determines whether an abnormality has occurred in the second section based on the acquired abnormality degree”; see translation p. 6, ¶ 9).

		Regarding claim 10, ITO teaches a method of detecting an abnormality  (i.e., “FIG. 11 shows an example of the processing flow of the abnormality detection device of the present invention”; see translation p. 7, ¶ 3) in functioning of an equipment (i.e., automobile.: see translation p. 4, ¶ 3), the method performed by a device (i.e., “abnormality estimation device 10”) comprising a sensor (i.e., “sensor 210”) , a signal processor (i.e., “abnormality detection device 20”; see FIG. 10) 
detecting and recording mechanical waves generated by the equipment over a time (i.e., “The sensor 210 is installed in an automobile and acquires time series data x (i) related to vibration”; see translation p. 4, ¶ 3);
analyzing the recorded acoustic waves to determine a series of feature values characterizing the recorded mechanical wave over the time (i.e., “the first section (past section) is a reference section for obtaining the degree of abnormality, and the second section (current section) is the section for which the degree of abnormality is obtained.”; see translation p. 4, ¶ 3 and FIG. 8 showing Xk-L and Xk), wherein an intermediate time series of feature values (i.e., Xk) is removed from the determined series of feature values over the time (see FIG. 8);
predicting feature values for the removed intermediate time feature values (i.e., “the predicted second section data is obtained”; see translation p. 5, the last paragraph;  see FIG. 8,                                 
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                ^
                                            
                                        
                                        
                                            k
                                            ,
                                            n
                                        
                                    
                                
                            );
determining a prediction error based on the predicted feature values for the removed intermediate time feature values (i.e., “the difference between the predicted second section data and the second section data”; see translation p. 6, ¶ 6 and FIG. 8);
detecting an abnormality in the equipment if the prediction error is greater than a threshold, and not detecting an abnormality in the equipment if the prediction error is not greater than the threshold (i.e., “The abnormality degree acquisition unit 130 acquires the abnormality degree in the second section based on the difference between the predicted second section data and the second section data which is the actual data of the second section in the time series data”; see translation p. 6, ¶ 6 and FIG. 8; “The abnormality determination unit 220 determines whether an abnormality has occurred in the second section based on the acquired abnormality degree (S220). For example, a threshold value for the degree of abnormality may be set, and it may be determined that an abnormality has occurred when there is a difference exceeding the threshold value”; see translation p. 6, ¶ 9).
	ITO does not explicitly disclose:
an output unit or a communication unit;
displaying a result of the detecting to the user or sending the result of the detecting to other computers.
	But TAJIMA teaches:
an output unit or a communication unit (i.e., “the display unit 131”; see [0093]);
displaying a result of a detecting to the user or sending the result of the detecting to other computers (i.e., “the display unit 131 of the terminal 13 reads the detection result data 1D4 from the local data management unit 113 of the corresponding controller 11, and presents detection results to the operator”; see [0093]; “The operator can know whether there is an anomaly or a sign thereof by looking at the information displayed”; see [0099]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify ITO in view of TAJIMA to incorporate an output unit or a communication unit and a step of displaying a result of the detecting to the user or sending the result of the detecting to other computers, as claimed. The motivation would be to help monitoring the abnormality and provide notification to the operator, so that appropriate remediation can be taken.

5.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ABE (JP 2012251851 A; cited in IDS) in view of TAJIMA.

	Regarding claim 1, ABE teaches an abnormal noise detection device that indicates an abnormality (i.e., “abnormal sound diagnostic apparatus”; see [0006]) of an equipment (i.e., “elevator car”; see [0010]), the device comprising:
a mechanical wave sensor configured to detect and record a time varying mechanical wave generated by the equipment (i.e., “signals collected by a microphone (hereinafter referred to as a microphone) or a vibration sensor”; see [0001]) over a time (i.e., “he measurement section”; see [0010]);
a signal processor coupled to the mechanical wave sensor and configured (i.e., ‘a microphone is attached to the elevator car, the signal of the microphone is taken into a PC”; see [0010]) to: 
determine a series of feature values characterizing the recorded mechanical wave over the time (i.e., “obtaining a time-frequency distribution”), wherein a feature value time series for an intermediate time series of feature values is missing from an input time series of feature values characterizing the recorded mechanical wave over the time (i.e., “extracting a region containing a component”; see [0006]); and
detect whether or not there is an abnormality of the equipment based on the determined series of feature values including a determined series of feature values for the missing intermediate time series of feature values (i.e., “determining and outputting an abnormality based on the time frequency distribution included in the extraction region.”; see [0006]);
wherein the abnormal noise detection device informs the user whether or not an abnormality of the equipment is detected (i.e., “determines that an abnormal sound may have occurred when the abnormality degree is equal to or higher than the threshold value, and sets the "alarm" as the determination result 18. Output (step S10). Further, when the degree of abnormality is less than the threshold value, it is determined that the possibility that the abnormal sound is generated is low, and "normal" is output as the determination result 18”; see [0031]).
	ABE does not explicitly disclose:
an output unit coupled to the signal processor and configured to display a result of the detection to a user, or a communication unit coupled to the signal processor and configured to send the result of the detection to other computers.
	But TAJIMA teaches:
an output unit  (i.e., “display unit 131”) coupled to the signal processor (i.e., “a central processing unit (CPU)”; see [0045]) and configured to display a result of a detection to a user, or a communication unit coupled to the signal processor and configured to send the result of the detection to other computers (i.e., “the display unit 131 of the terminal 13 reads the detection result data 1D4 from the local data management unit 113 of the corresponding controller 11, and presents detection results to the operator”; see [0093]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify ABE in view of TAJIMA, to incorporate an output unit coupled to the signal processor and configured to display a result of the detection to a user, or a communication unit coupled to the signal processor and configured to send the result of the detection to other computers, as claimed. The motivation would be to help monitoring the abnormality and provide notification to the operator, so that appropriate remediation can be taken.

	Regarding claim 2, ABE further teaches:
wherein the recorded mechanical wave defines a time axis that extends over the time (i.e., “waveform data of sound or vibration”), and wherein the signal processor is configured to generate a first feature value time series comprising a sequence of adjacent frames extending over the time (i.e., “obtaining a time-frequency distribution”), and to extract a number of intermediate frames defining an intermediate feature value time series extending over an intermediate region of a portion of the time (i.e., “extracting a region containing a component”; see [0006]; “(B) is an example when an abnormal sound is generated from the counterweight”; see [0011] and FIG. 2(B); note that the frames are implied or would have been obvious because a time period can be virtually divided into a number of time frames, such as based on the sampling rate (e.g., one frame per sample); see also, FIG. 3 for time frames).

	Regarding claim 3, ABE further teaches:
wherein the intermediate region corresponds to a rate that is centered on within the time (i.e., “the time frequency component of the abnormal sound appears in the central portion of the measurement section, which is the time zone in which the counterweight passes by the passenger car”; see [0010] and FIG. 2(B)).

	Regarding claim 4, ABE further teaches:
wherein the intermediate region includes, in a case where a state of the equipment changes, either a series of feature values corresponding to a time immediately before the change in state or a series of feature values corresponding to a time immediately after the change in state (i.e., abnormal noise is generated in a region around a change in state, such as “top-turning” or “counterweigh passes by”; see [0010]-[0011] and FIG. 2).

	Regarding claim 6, ABE further teaches:
wherein the processor is further configured to weight at least portion of the feature values (i.e., “selects the optimum area candidate from the area candidates 10”; see [0013]; in an alternative interpretation, “as a goodness (condensation degree) of the candidate region, by multiplying the variation amount from the normal time frequency distribution by a number corresponding to the number of samples as a weight”; see [0035]).

	Regarding claim 7, ABE further teaches:
wherein the mechanical wave generated by the equipment is one of a vibration or an acoustic wave that temporally changes spectral characteristics (i.e., “abnormal sound component”; see [0011]) with changes in functioning (i.e., “capturing waveform data of sound or vibration generated by the device to be inspected”; see [0006]).

	Regarding claim 8, ABE further teaches:
wherein the time series data of feature quantities for each frame comprise first signals (i.e., “time-frequency analysis of the above waveform data, with one axis as the time axis and the other axis”; see [0006]).

Response to Arguments
6.	The objections to the specification and drawings have been withdrawn in view of the amendment.

7.	The rejections to under 35 USC 101 have been withdrawn in view of the amendment.

8.	The rejections under 35 USC 112(a) have been withdrawn in view of the amendment. However, There are new issues found under 35 USC 112(b), as indicated above.

9.	The rejections under 102(a)(2) have been withdrawn in view of the amendment. However, the claims are rejected under 35 USC 103, as indicated above. Applicant argued: Applicant’s claimed approach offers advantages that are not found in prior art decoders such as Ito’s As Applicant’s specification, par. [0016] explains: “Since the abnormal noise detection device 1 of the present embodiment is just required to predict the intermediate feature value time series D4, the number of parameters can be relatively reduced as compared with an autoencoder for the same input.” (Emphasis added) Applicant respectfully submits the elements set forth in amended claims 1 and 10 are not found either expressly or inherently disclosed in Ito, and Ito does not show an identical invention in as complete detail as is contained in claims 1 and 10. (MPEP 2131 "The identical invention must be shown in as complete detail as is contained in the ... claim."
	It is respectfully submitted that claim 1 recites nothing about predicting the intermediate feature value time series D4. In fact, the claim is amended in a way that recites terms differently from the specification. Below represents the Examiner’s interpretation of the amended claim (partial), in light of the specification: 
determine a series of feature values (i.e., D1) characterizing the recorded mechanical wave over the time, wherein a feature value time series (i.e., D2) for an intermediate time series of feature values is missing from an input time series of feature values (i.e., D3) characterizing the recorded mechanical wave over the time;
detect whether or not there is an abnormality of the equipment based on the determined series of feature values (i.e., D1) including a determined series of feature values (i.e., D2) for the missing intermediate time series of feature values.
	Based on the above interpretation, the claim is found unpatentable over ITO in view of TAJIMA (and alternatively over ABE in view of TAJIMA), as indicated in the rejections above.
	Similarly, claim 10 (partial) is interpreted in light of the specification as:
analyzing the recorded acoustic waves to determine a series of feature values (i.e., D1) characterizing the recorded mechanical wave over the time, wherein an intermediate time series of feature values (i.e., D2) is removed from the determined series of feature values (i.e., D1) over the time;
predicting feature values (i.e., D4) for the removed intermediate time feature values;
determining a prediction error based on the predicted feature values (D4) for the removed intermediate time feature values.
	Here, ITO teaches predicting the second section             
                
                    
                        
                            
                                X
                            
                            ^
                        
                    
                    
                        k
                        ,
                        n
                    
                
            
         of the removed second section Xk from the first section Xk-L (see FIG. 8). Accordingly, the claim is unpatentable over ITO in view of TAJIMA, as indicated in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857